Case 1:14-ml-02570-RLY-TAB Document 11683-1 Filed 09/03/19 Page 1 of 1 PageID #:
                                   85618


                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION
 ___________________________________________

 IN RE COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND                   Case No. 1:14-ml-2570-RLY-TAB
 PRODUCTS LIABILITY LITIGATION                    MDL No. 2570
 ___________________________________________


                       EXHIBIT A TO AMENDED MOTION TO DISMISS
                   FOR FAILURE TO SERVE CASE CATEGORIZATION FORM


    Plaintiff                Cause Number      Lead Counsel

    Nicholson, Phyllis       1:19-cv-02522     LAW OFFICE OF CHRISTOPHER
                                               K. JOHNSTON, LLC
    Marshall, Edwin Jr.      1:19-cv-02528     LAW OFFICE OF CHRISTOPHER
                                               K. JOHNSTON, LLC
    Snyder, Barbara          1:19-cv-02570     MARTIN BAUGHMAN, PLLC

    Jones, Monika            1:19-cv-02576     MARTIN BAUGHMAN, PLLC

    Scott, Amber             1:19-cv-02582     MARTIN BAUGHMAN, PLLC

    Cressman, Robert III     1:19-cv-02617     MARTIN BAUGHMAN, PLLC

    Vaughn, Demarcus         1:19-cv-02617     MARTIN BAUGHMAN, PLLC

    Ratliff, Marilyn         1:19-cv-02789     MARTIN BAUGHMAN, PLLC

    Mitchell, John A. Jr.    1:19-cv-02841     MARTIN BAUGHMAN, PLLC

    Mitchell, John M.        1:19-cv-02848     MARTIN BAUGHMAN, PLLC

    Shields, Michael         1:19-cv-02850     MARTIN BAUGHMAN, PLLC

    Chavers, Amaris          1:19-cv-02851     MARTIN BAUGHMAN, PLLC

    Manseau, Michael         1:19-cv-02852     MARTIN BAUGHMAN, PLLC




 US.124440436.01
